—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered June 19, 1996, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. The showup identification, which took place within minutes of the commission of the crime, was justified by the desirability of prompt viewings, and was not rendered unduly suggestive by the fact that defendant was seated handcuffed in the back seat of a patrol car (see, People v Duuvon, 77 NY2d 541; People v Lawhorn, 199 AD2d 123, lv denied 83 NY2d 855). Nor is it of any consequence that the three witnesses, each of whom is deaf and conversant in sign language only, identified defendant together, given the fact that the identification, made through gestures, occurred spontaneously and without any prompting by the police at the moment the patrol car pulled up to the curb (see, People v Love, 57 NY2d 1023; People v Barnes, 219 AD2d 527, lv denied 87 NY2d 919). Defendant’s claim that the witnesses’ difficulty communicating with the police and vice versa was a factor increasing the suggestiveness of the identification is speculative, and we reject defendant’s suggestion that the police were obligated, in this fast-moving situation, to locate a sign language interpreter.
We have considered and rejected defendant’s remaining contentions. Concur — Nardelli, J. P., Wallach, Rubin and Williams, JJ.